Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of September 27th 2021 has been considered.
Claims 1, 2, 5-7, 9-11, 16, 18 and 19 have been amended.
Claim 8 is cancelled.
New claim 21 was added.
Claims 1-7 and 9-21 are pending in the current application.
Claims 13 and 14 are withdrawn from consideration.
Claims 1-7, 10-12 and 15-21 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., (US 5,895,675) in view of NPL Luddy et al., “Development of Edible Tallow Fractions for Specialty Fat Uses” (from Journal of the American Oil Chemists Society 50, 240-244 (1973)). As evidenced by NPL Poudrier “Final Report on the Safety Assessment of Tallow” (from Journal of the American College of Toxicology, Volume 9, Number 2, 1990).

Regarding claims 1-2, 7, 10 and 15-17, 19: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% fractionated vegetable oil (see Carment column 3, lines 16-50) and a crystalline component, wherein the ratio of fat to crystalline component is between 1:3 to 1:5 (see Carment abstract; column 2, lines 40-63; column 3, lines 50-62). Given the fact the content of the fat, oil and crystalline components recited in claims 1, 10, 16 and 18 overlap the fat and crystalline components in Carment, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the contents of the amorphous and flavoring ingredients recited in claims 1, 7 and 19: Carment discloses of additional 10% to 35% other dry ingredients comprising 
As to the fatty acid profiles of the beef fat recited in claims 1 and 15 and saturated fat content recited in claim 2: Carment discloses of using animal fat (i.e., beef tallow) (see Carment column 3, lines 16-50). While non-fractionated beef tallow (i.e., a non-hydrogenated fat) is known to comprise saturated fat (e.g., 24-32% palmitic acid (16:0), 20-25% stearic acid (18:0) and 3-6% myrisic acid (14:0)) (see Poudrier pages 153-154), Carment fails to disclose the fatty acid profile of the beef tallow; However, Luddy discloses of fractionating beef tallow in order to attain liquid, solid and/or semisolid beef tallow fractions to be used where liquid, solid and/or semisolid fat fractions are desired (see Luddy; abstract; introduction). Luddy also discloses that the physical properties (i.e., hardness/melting point) of the fractions, are attributed to the fatty acid profiles of the fractions, and that such physical properties are potentially imparted to the foods comprising the fractions. For example, the higher the stearic acid content, the higher the melting point/hardness and graininess, and that the presence of saturated and monounsaturated fatty acids, such as stearic, palmitic and oleic acid, impacted texture and melting points (see Luddy abstract; introduction; page 241, right column to page 244 left column). Therefore it would have been obvious to a skilled 
Regarding claim 3: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated.
Regarding claim 4: As discussed above, while Carment fails to disclose using fractionated beef tallow, Luddy discloses of fractionating beef tallow in order to improve the textural versatility of the tallow, that is, attain liquid, solid and/or semisolid beef tallow fractions to be used where liquid, solid and/or semisolid fat fractions are desired (see Luddy; abstract; introduction). Therefore, it would have been obvious to a skilled artisan to have modified Carment and to have used a beef tallow fraction that is solid at room temperature, as desired, and thus arrive at the claimed limitations.
Regarding claim 5: Carment discloses the crystalline component comprises monosodium glutamate, sugar and/or citric acid (see Carment column 2, lines 40-48; column 3, lines 50-62).
Regarding claim 6: Carment discloses the amorphous constituents comprise flours, yeast extract and/or meat extract (see Carment column 4, lines 45-54).
Regarding claim 11: Carment discloses using 5-25% fat component comprising 85% animal fat (e.g., beef tallow) (see Carment column 3, lines 16-50) and that the fat is solid at room temperature with a major proportion of the fat having high melting point  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 12 and 20: Carment discloses the powdery fat containing food product provides compressed tablets with hardness of less than 200N (see Carment abstract; column 3, lines 1-14). Since the hardness values recited in claims 12 and 20 overlap the hardness values in Carment, a prima facie case of obviousness exists. (see MPEP §2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al. and Poudrier, as applied to claims 1-7, 10-12 and 15-20 above, and further in view of NPL Kodas, “How Did Palm Oil Become Such A Problem – And What Can We Do About It?” (from https://ensia.com/features/how-did-palm-oil-become-such-a-problem-and-what-can-we-do-about-it/).

Regarding claim 9: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% fractionated vegetable oil (see Carment column 3, lines 16-50). While Carment discloses palm oil as one of the choices of vegetable fat, Carment fails to exclude palm oil; However, Kodas discloses reducing, or eliminating palm oil use, as palm oil production imposes environmental devastation (see Kodas whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, to have modified Carment and to have excluded palm fat from the bouillon tablet in order to alleviate the environmental toll related to palm oil production, and thus arrive at the claimed limitations.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al. and Poudrier, as applied to claims 1-7, 10-12 and 15-20 above, and further in view of NPL “Hydrogenated Vegetable Oils and Trans Fatty Acids” (‘Atchison’) (from https://www.atchison.k-state.edu/health-nutrition/healthy_oils/hydrogenatedvegetableoilsandtransfattyacids.pdf).

Regarding claim 21: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat .

Claims 1-3, 5-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., (US 5,895,675). As evidenced by NPL Poudrier “Final Report on the Safety Assessment of Tallow” (from Journal of the American College of Toxicology, Volume 9, Number 2, 1990) and NPL Luddy et al., “Development of Edible Tallow Fractions for Specialty Fat Uses” (from Journal of the American Oil Chemists Society 50, 240-244 (1973)).

Regarding claims 1-2, 7, 10 and 15-17, 19: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% fractionated vegetable oil (see Carment column 3, lines 16-50) and a crystalline component, wherein the ratio of fat to crystalline component is between 1:3 to 1:5 (see Carment abstract; column 2, lines 40-63; column 3, lines 50-62). Given the fact the content of the fat, oil and crystalline prima facie case of obviousness exists (see MPEP §2144.05).
As to the contents of the amorphous and flavoring ingredients recited in claims 1, 7 and 19: Carment discloses of additional 10% to 35% other dry ingredients comprising flavoring and amorphous constituents and of adjusting the relative amount of the flavoring and amorphous ingredients in order to attain desired texture and flavor (see Carment column 4, lines 45-54). Accordingly, it would have been obvious to a skilled artisan at the time the invention was filed, to adjust the amount of flavoring and amorphous ingredients in order to attain desired texture and flavor, and thus arrive at the claimed invention. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the fatty acid profiles of the beef fat recited in claims 1 and 15 and saturated fat content recited in claim 2: Carment discloses of using animal fat (i.e., beef tallow) (see Carment column 3, lines 16-50), but fails to disclose the fatty acid profile of the beef tallow; However, given the fact beef tallow (i.e., a non-hydrogenated fat) is known to comprise saturated fat (e.g., 24-32% palmitic acid (16:0), 20-25% stearic acid (18:0) and 3-6% myrisic acid (14:0)) (see Poudrier pages 153-154), the saturated fat contents recited in claims 1 and 15 and the palmitic acid contents recited in claim 1 and 15 overlap the saturated fatty acid and palmitic acid contents of beef tallow, a prima facie case of obviousness exists (see MPEP §2144.05). Furthermore, given the fact the stearic acid content of the beef fat recited in claim 1 is close enough to the conventional stearic acid content of beef tallow, and since the fatty acids profile of beef tallow is 
Regarding claim 3: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated.
Regarding claim 5: Carment discloses the crystalline component comprises monosodium glutamate, sugar and/or citric acid (see Carment column 2, lines 40-48; column 3, lines 50-62).
Regarding claim 6: Carment discloses the amorphous constituents comprise flours, yeast extract and/or meat extract (see Carment column 4, lines 45-54).
Regarding claim 11: Carment discloses using 5-25% fat component comprising 85% animal fat (e.g., beef tallow) (see Carment column 3, lines 16-50) and that the fat is solid at room temperature with a major proportion of the fat having high melting point (see Carment column 2, lines 49-51), but fails to disclose the solid fat content at 30ºC; However, given the fact beef tallow is known to have a melting point ranging from 31ºC-44ºC (see Poudrier page 154), it is examiner position that the solid fat content at 30ºC recited in claim 11 is inherently present in the beef tallow in Carment. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 12 and 20: Carment discloses the powdery fat containing food product provides compressed tablets with hardness of less than 200N (see Carment abstract; column 3, lines 1-14). Since the hardness values recited in claims 12 and 20 overlap the hardness values in Carment, a prima facie case of obviousness exists. (see MPEP §2144.05).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., as applied to claims 1-3, 5-7, 10-12 and 15-20 above, and further in view of NPL Luddy et al., “Development of Edible Tallow Fractions for Specialty Fat Uses” (from Journal of the American Oil Chemists Society 50, 240-244 (1973)).

Regarding claim 4: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated, and that the fat is solid at room temperature with a major proportion of the fat having high melting point (see Carment column 2, lines 49-51), but fails to disclose fractionated beef tallow; However, Luddy discloses of fractionating beef tallow in order to improve the textural versatility of the tallow, that is, attain liquid, solid and/or semisolid beef tallow fractions to be used where liquid, solid and/or semisolid fat fractions are desired (see Luddy; abstract; introduction). Luddy also .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., as applied to claims 1-3, 5-7, 10-12 and 15-20 above, and further in view of NPL Kodas, “How Did Palm Oil Become Such A Problem – And What Can We Do About It?” (from https://ensia.com/features/how-did-palm-oil-become-such-a-problem-and-what-can-we-do-about-it/).

Regarding claim 9: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% fractionated vegetable oil (see Carment column 3, lines 16-50). While Carment discloses palm oil as one of the choices of vegetable fat, Carment fails to exclude palm oil; However, Kodas discloses reducing, or eliminating palm oil use, as palm oil production imposes environmental devastation (see Kodas whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, to have modified Carment and to have excluded palm fat from the bouillon tablet in .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., as applied to claims 1-3, 5-7, 10-12 and 15-20 above, and further in view of NPL “Hydrogenated Vegetable Oils and Trans Fatty Acids” (‘Atchison’) (from https://www.atchison.k-state.edu/health-nutrition/healthy_oils/hydrogenatedvegetableoilsandtransfattyacids.pdf).

Regarding claim 21: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow, which is not hydrogenated) and 15% fractionated vegetable oil (see Carment column 3, lines 16-50). While Carment discloses the vegetable oil may be fractionated or hydrogenated (see Carment column 3, lines 16-50), the health risk associated with consumption of hydrogenated fats is well known (see Atchison pages 1 and 2). Therefore, it would have been obvious to a skilled artisan at the time the application was made to have used fractionated vegetable oil rather than hydrogenated in order to mitigate the health risk involved in hydrogenated fats consumption, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed September 27th 2021 have been fully considered but they are not persuasive.

Applicant argues on page 6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the beef tallow in Carment does not comprise the stearic acid content recited in the claims, and the examples of fractionated beef tallow in Luddy do not comprise stearic acid at the claimed contents and further comprise additional fatty acids that are not recited in the claims. The examiner respectfully disagrees.
As discussed above, while Carment fails to disclose fractionated beef tallow in the bouillon, Luddy discloses of fractionating beef tallow in order to attain liquid, solid and/or semisolid beef tallow fractions to be used where liquid, solid and/or semisolid fat fractions are desired (see Luddy; abstract; introduction). Luddy also discloses that the physical properties (i.e., hardness/melting point) of the fractions, are attributed to the fatty acid profiles of the fractions, and that such physical properties are potentially imparted to the foods comprising the fractions. For example, the higher the stearic acid content, the higher the melting point/hardness and graininess, and that the presence of saturated and monounsaturated fatty acids, such as stearic, palmitic and oleic acid, impacted texture and melting points (see Luddy abstract; introduction; page 241, right column to page 244 left column). Therefore it would have been obvious to a skilled artisan to have modified Carment and to have used selected beef tallow fractions, selected to comprise the relative contents of stearic acid, palmitic acid and saturated 
Moreover, while Luddy discloses a beef tallow fraction that comprises 31wt% stearic acid (see Luddy table IV), which reads on the stearic acid content recited in the claims, the fact that Luddy discloses additional fatty acids that are not claimed, does not render the claimed invention patentable over the prior art, as the claims do not preclude any additional fatty acids. Also, in view of the fact that Luddy discloses the relative contents of the saturated and monounsaturated fatty acids, such as stearic and palmitic and oleic acid impact on the melting point, texture, hardness of the product is well known. Choosing a beef tallow fraction with the relative contents of the stearic acid, palmitic acid and other saturated fatty acids recited in the claims to attain a product with the desire texture and hardness, would have been obvious to a skilled artisan.

Citing the declaration under 37 CFR §1.132 filled by Mr. Jimmy Perdana on September 27th 2021, Applicant argues on pages 7-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the non-fractionated beef tallow in Carment, as evidenced by Poudrier, comprises stearic acid content that is outside the claimed stearic acid content of the fractionated beef tallow, which declarant had unexpectedly found to provide a product with the desired hardness. The examiner respectfully disagrees.
As discussed in Luddy, fractionating fats, such as beef tallow, and choosing a fraction with the desire saturated fatty acid content (e.g., stearic acid), which is known to impact the hardness, and texture of the fat and the product the fat fraction is used in, is well known in the art. The fact that Applicant had used the teachings in Luddy and selected a beef tallow fraction to incorporate into the beef bouillon in Carment to attain desired texture/hardness as taught in Luddy, does not render the claimed invention patentable over the prior art.
Moreover regarding the argument made by declarant that the relative content of stearic acid provided a product with desired texture, given the fact that Luddy discloses the relative contents of the saturated and monounsaturated fatty acids, such as stearic and palmitic and oleic acid impact on the melting point, texture, hardness of the product is well known. Accordingly, adjusting the relative content of stearic acid to optimize the texture, i.e., attain desired texture, would be expected in view of the current prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792